Case 8:18-cr-00537-EAK-JSS Document 42 Filed 08/13/19 Page 1 of 3 PagelD 62

MIDDLE DISTRICT OF FLORI

UNITED STATES DISTRICT Sone AUG (3° PM 2:22
h ¢
TAMPA DIVISION

ha : Powe bes
dee eee mee oe
Theo po LA

UNITED STATES OF AMERICA
V. CASE NO. 8:18-cr-537-T-17JSS
18 U.S.C. § 922(g)(1)
NICHOLAS BOLLMAN
SUPERSEDING INFORMATION
The United States Attorney charges:
COUNT ONE
On or about November 1, 2017, in the Middle District of Florida, the
defendant,
NICHOLAS BOLLMAN,
knowing that he had previously been convicted in any court of a crime
punishable by imprisonment for a term exceeding one year, including:
1. Possession of Oxycodone, on or about August 11, 2014; and
2. Possession of Cocaine, on or about August 11, 2014,
did knowingly possess, in and affecting interstate and foreign commerce, a
firearm, that is, a Smith & Wesson model 586 .357 magnum revolver.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Case 8:18-cr-00537-EAK-JSS Document 42 Filed 08/13/19 Page 2 of 3 PagelD 63

FORFEITURE

1. The allegations contained in Counts One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 922(g), the -
defendant,

NICHOLAS BOLLMAN,

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.
§ 2461(c), all firearms and ammunition involved in or used in the violation.

3. The property to be forfeited includes, but is not limited to, the
following: a Smith & Wesson model 586 .357 magnum revolver.

4. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
divided without difficulty,
Case 8:18-cr-00537-EAK-JSS Document 42 Filed 08/13/19 Page 3 of 3 PagelD 64

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).
MARIA CHAPA LOPEZ

oe States Attorney
By: aul A. Aw |

Taylor G. Stout
Assistant United States Attorney

Christopher F. Murray
Assistant United States Attorney
Chief, Violent Crimes, and
Narcotics Section

 
